                                        


                                   1 Emily A. Buchwald, Esq., Bar No. 13442
                                       EAB@pisanellibice.com
                                   2 PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   3 Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   4
                                       Attorney for Plaintiff Robert Jackson
                                   5
                                   6                               UNITED STATES DISTRICT COURT
                                   7                                      DISTRICT OF NEVADA
                                   8 ROBERT JACKSON                                    Case No.: 2:16-CV-00995-APG-NJK
                                   9                      Plaintiff,
                                       v.                                              STIPULATION AND [PROPOSED]
                                  10                                                   ORDER TO EXTEND TIME TO FILE
                                       STATE OF NEVADA, et al.,                        OPPOSITION TO MOTION FOR
                                  11                                                   SUMMARY JUDGMENT (First Request)
                                                Defendant(s).
400 SOUTH 7TH STREET, SUITE 300




                                  12
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                  14          Plaintiff Robert Jackson ("Mr. Jackson"), by and through his undersigned counsel, and
                                  15 Defendants State of Nevada, et al., ("Defendants"), by and through their undersigned counsel,
                                  16 hereby stipulate and agree to extend the time for Mr. Jackson to file his opposition to Defendants'
                                  17 Motion for Summary Judgment (ECF No. 91), currently due to be filed on March 21, 2019. Mr.
                                  18 Jackson seeks a one-week extension of time to file his opposition to March 28, 2019.
                                  19 / / /
                                  20 / / /
                                  21 / / /
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                       1
                                        


                                   1          This is the first stipulation for extension of time to file oppositions. The Parties represent

                                   2 that this stipulation is sought in good faith, is not interposed for delay, and is not filed for an
                                   3 improper purpose.
                                   4
                                   5 DATED this 19th day of March 2019                      DATED this 19th day of March 2019

                                   6 By:      /s/ Emily A. Buchwald                         By:      /s/ Jared M. Frost
                                            Emily A. Buchwald, Esq., Bar No. 13442                Jared M. Frost, Esq., Bar No. 11132
                                   7        PISANELLI BICE PLLC                                   Office of the Attorney General
                                            400 South 7th Street, Suite 300                       Grant Sawyer Bldg.
                                   8        Las Vegas, Nevada 89101                               555 E. Washington Ave. Suite 3900
                                                                                                  Las Vegas, NV 89101
                                   9
                                       Attorney for Plaintiff Robert Jackson
                                                                                            Attorney for Defendants Renee Baker, Harold
                                  10
                                                                                            Byrne, E.K. McDaniel, Jennifer Nash, Dwight
                                  11                                                        Neven and Duane Wilson
400 SOUTH 7TH STREET, SUITE 300




                                  12
   LAS VEGAS, NEVADA 89101




                                  13                                                IT IS SO ORDERED.
      PISANELLI BICE




                                  14
                                  15                                                UNITED
                                                                                    UNITED STATES
                                                                                            STATESMAGISTRATE    JUDGE
                                                                                                     DISTRICT JUDGE
                                                                                    Dated: March 19, 2019.
                                  16
                                                                                    DATED:
                                  17
                                                                                    CASE NO. 2:16-CV-00995-APG-NJK
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                        2
